PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/957,076
Filing Date: 19 Apr 2018
Appellant(s): Applied Materials, Inc.



__________________
Quinten M. Campbell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1, 2, -11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Steger et al (US 6,444,083 B1) in view of Fukada (US 2007/0148349 A1), Limbach et al (US 5,997,721), Wijenberg et al (US 6,846,401 B2) and Xingbao et al (CN108221018) OR Chen et al (US 2012/0241082 A1),
	As to claims 1-7 and 17, Steger discloses a method of coating a showerhead (col. 3 lines 47), the method comprising: 
	removing aluminum oxide from the showerhead, wherein removing the aluminum oxide exposes aluminum portions of the showerhead (col. 4 lines 64-67);
	forming a nickel layer on the aluminum portions (col 5 lines 4-10 coating 80) which consists of nickel-phosphorous (coating 80 As required by instant claim 5).
	Steger fails to explicitly disclose wherein the showerhead comprises through-holes extending from a top of the showerhead to a bottom of the showerhead and electrochemically anchoring the aluminum portions of the showerhead by exposing the showerhead to an electrochemically anchoring chemical, and wherein the texturing is characterized an RMS surface roughness of the aluminum portions of at least about 100 nm and less than 5 micrometers.
	Fukada discloses a showerhead with tapered openings (Fig. 3 as required by instant claim 9).
	Wijenberg discloses electrochemically anchoring the aluminum portions of the showerhead by exposing the showerhead to an electrochemically anchoring chemical before nickel plating on aluminum (col. 2 lines 46-60) using sulfuric acid (col. 4 lines 5-12 as required by instant claim 2) via submerging into the bath (Abstract, col. 1 lines 44, “immersion” throughout the specification), at a temperature of 30-100°C (which falls within the range of instant claim 4). Wijenberg further discloses using an adhesion layer of zinc less than 5 micrometers (as required by instant claims 6 and 7 – col. 5 lines 44-50). Wijenberg further discloses this process is performed after a generic oxide removal step (i.e. step a claim 1 and associated disclosure)
	Limbach discloses removing aluminum oxide using sulfuric acid at a voltage of 6 V (Example 5 which falls within the range of instant claim 17).).
	Xingbao discloses an appropriate roughness of aluminum before electroplating additional layers to be less than 1.5 micrometers ([0009]) which allows for a good plating effect ([0021]). Chen discloses a surface roughness of an aluminum carrier (#110 [0015]) to be less than 1 micrometer before plating with a nickel layer (#120).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a showerhead with the structure of Fukada as a showerhead in the process of Steger because it is a clearly recognized structure of a showerhead to provided apertures (See MPEP 2144.07).
 	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the electrochemical anchoring and adhesion layer of Wijenberg in the method of Steger because it allows for an improved adhesion of the coating layers (col. 1 lines 35-40). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used 6V as taught by Limbach in the method of Steger, as modified by Fukada and Wijenberg, because it is a recognized applied voltage to remove aluminum oxides from a substrate. See MPEP 2144.07 and 2143 I A.
	Lastly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a surface roughess as taught by Xingbao and Chen in the method of Steger because said ranges are recognized for their use before subsequent electroplating which provides a good plating effect (Xingbao [0021]. See also MPEP 2144.07).
	The recitation of 1.5 micrometers surface roughness in Xingbao is not explicitly cited as a RMS value or an Ra value. If one assumes it’s the RMS value then it falls within the instantly claimed range. If one assumes it’s the Ra value, an 1.5 micrometer Ra value equates to an RMS of approximately 69.3 microinch RMS which translates to approximately a 1.76 micrometer thus also falling within said range based on the conversion chart provided below found retrieved from the website https://www.engineersedge.com/manufacturing/surface-roughness-conversion.htm

    PNG
    media_image2.png
    617
    607
    media_image2.png
    Greyscale

	

	As to claim 8, Wijenberg discloses directly plating without a further adhesion layer with a nickel layer (col. 4 lines 28-38), thus would have been obvious to one of ordinary skill in the art at the time the invention was filed to have not used an adhesion layer since Steger does not disclose one and Wijenberg discloses the pretreated aluminum product may be directly plated by nickel coating.


	As to claims 14, 21, and 22 Steger discloses a method of coating a showerhead (col. 3 lines 47), the method comprising: 
	removing aluminum oxide from the showerhead, wherein removing the aluminum oxide exposes aluminum portions of the showerhead (col. 4 lines 64-67);
	forming a nickel layer on the aluminum portions (col 5 lines 4-10 coating 80) which consists of nickel-phosphorous (coating 80) via electroless plating (Abstract).
	Steger fails to explicitly disclose wherein the showerhead comprises and wherein the showerhead comprises through-holes extending from a top of the showerhead to a bottom of the showerhead and electrochemically anchoring the aluminum portions of the showerhead by exposing the showerhead to an electrochemically anchoring chemical.
	Fukada discloses a showerhead with tapered openings (Fig. 3).
	Wijenberg discloses electrochemically anchoring, which results in texturing the aluminum portions of the showerhead, the aluminum portions of the showerhead by exposing the showerhead to an electrochemically anchoring chemical before nickel plating on aluminum (col. 2 lines 46-60) using sulfuric acid (col. 4 lines 5-12) via submerging into the bath (Abstract, col. 1 lines 44, “immersion” throughout the specification), at a temperature of 30-100°C. Wijenberg further discloses using an adhesion layer of zinc less than 5 micrometers (col. 5 lines 44-50), and applying a voltage between the substrate and an anode wherein they are both disposed within the liquid bath (col. 2 lines 29 as required by instant claim 22).
	Limbach discloses removing aluminum oxide using sulfuric acid at a voltage of 6 V (Example 5 which falls within the range of instant claim 21).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a showerhead with the structure of Fukada as a showerhead in the process of Steger because it is a clearly recognized structure of a showerhead to provided apertures (See MPEP 2144.07).
 	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the electrochemical anchoring and adhesion layer of Wijenberg in the method of Steger because it allows for an improved adhesion of the coating layers (col. 1 lines 35-40). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used 6V as taught by Limbach in the method of Steger, as modified by Fukada and Wijenberg, because it is a recognized applied voltage to remove aluminum oxides from a substrate. See MPEP 2144.07 and 2143 I A.


	As to claim 18, Steger, as modified by Fukada, Wijenberg, and Limbach disclose that the processes of removing an oxide and anchoring may be combined but it necessary (Wijenberg col. 1 lines 63-68). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used separate baths for the two step based on the limited selection of options from a finite group of either using the same or different baths, thereby providing a duplication of baths, and thus prima facie obvious to provide an expected result of carrying out said method steps. See MPEP 2143 E, 2144.04 VI B.

	As to claim 24, Steger discloses a method of coating a showerhead (col. 3 lines 47), the method comprising: 
	removing aluminum oxide from the showerhead, wherein removing the aluminum oxide exposes aluminum portions of the showerhead (col. 4 lines 64-67);
	forming a nickel layer on the aluminum portions (col 5 lines 4-10 coating 80) which consists of nickel-phosphorous (coating 80 As required by instant claim 5).
	Steger fails to explicitly disclose wherein the showerhead comprises and wherein the showerhead comprises through-holes extending from a top of the showerhead to a bottom of the showerhead and electrochemically anchoring the aluminum portions of the showerhead by exposing the showerhead to an electrochemically anchoring chemical.
	Fukada discloses a showerhead with tapered openings (Fig. 3 as required by instant claim 9).
	Wijenberg discloses electrochemically anchoring the aluminum portions of the showerhead by exposing the showerhead to an electrochemically anchoring chemical before nickel plating on aluminum (col. 2 lines 46-60) using sulfuric acid (col. 4 lines 5-12 as required by instant claim 2) via submerging into the bath (Abstract, col. 1 lines 44, “immersion” throughout the specification), at a temperature of 30-100°C (which falls within the range of instant claim 4). Wijenberg further discloses using an adhesion layer of zinc less than 5 micrometers (as required by instant claims 6 and 7 – col. 5 lines 44-50). Wijenberg further discloses this process is performed after a generic oxide removal step (i.e. step a claim 1 and associated disclosure)
	Limbach discloses removing aluminum oxide using sulfuric acid at a voltage of 6 V (Example 5 which falls within the range of instant claim 26).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a showerhead with the structure of Fukada as a showerhead in the process of Steger because it is a clearly recognized structure of a showerhead to provided apertures (See MPEP 2144.07).
 	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the electrochemical anchoring and adhesion layer of Wijenberg in the method of Steger because it allows for an improved adhesion of the coating layers (col. 1 lines 35-40). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used 6V as taught by Limbach in the method of Steger, as modified by Fukada and Wijenberg, because it is a recognized applied voltage to remove aluminum oxides from a substrate. See MPEP 2144.07 and 2143 I A.
	With respect to “causes texturing”, the instant specification explicitly recited that electrochemical anchoring results in a texturing process – [0062], and thus since the prior art discloses electrochemical anchoring via application of a voltage in a sulfuric acid solution, it is also considered a texturing process.
	
	Claims 16, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Steger, as modified by Fujada, Wijenberg, and Limbach, as applied to claims 1, 14, and 24 above, and further in view of Chang et al (US 2012/0017989 A1).
	As to claims 16, 20, and 25, Steger, as modified by Fujada, Wijenberg, and Limbach, fail to explicitly disclose using oxalic acid to remove the oxide layer (i.e. the second step).
	Chang discloses using oxalic acid in an anodization step which removes oxides and textures aluminum substrates ([0035]-[0036]). This treatment is controllable down to 1 nm roughness ([0052]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used oxalic acid as taught by Chang in the method of Steger, as modified by Fujada, Wijenberg, and Limbach, because it is a recognized chemical to texture the aluminum substrate after oxides have been removed.

	Claims 19, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Steger, as modified by Fujada, Wijenberg, and Limbach, as applied to claims 1, 14, and 24 above, and further in view of Nishino et al (US 6,143,158).
	As to claims 19, 23, and 27, Steger, as modified by Fujada, Wijenberg, and Limbach, fail to explicitly disclose etching the showerhead in nitric acid, potassium hydroxide, or sodium hydroxide subsequent electrochemical anchoring.
	Nishino discloses a subsequent etching step after electrochemical roughening (claim 20) which may be done in nitric acid or sodium hydroxide (col. 13 lines 55-67).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the chemical etching treatment of Nishino in the method of Steger, as modified by Fujada, Wijenberg, and Limbach, to remove by products from the previous electrolytic steps (paragraph col 6 – col 7).


(2) Response to Argument
As an initial matter, the instant claims require two steps before plating the nickel layer. The first step removing aluminum oxide from the showerhead, wherein the removing the aluminum oxide exposes aluminum portions of the showerhead. It is noted the step does not require any particular degree of removing aluminum oxide, i.e. complete removal of all oxide or the like. Nor does the claim require “aluminum portions” to lack an oxide layer. Rather, exposing also encompasses removal of oxide and either exposing further oxide on the aluminum portion as well as bare aluminum. The second step required an electrochemical anchoring step requiring applying a voltage to the showerhead while in a chemical suitable for anchoring which causes a texture.
Appellant’s contentions begin with the interpretation of the instant claim language directed towards the step of “electrochemically anchoring…causes texturing to be formed…”. The instant specification is silent as to any particular definition, either implicit or explicit drawn towards the phrase “electrochemically anchoring”, and thus the phrase is interpreted with the broadest reasonable interpretation in light of the specification. The interpretation encompasses electrolytic processes which result in a non-descript texture of the surface once treated. Any component possesses a texture, with varying degrees of smoothness, roughness, or the like. Thus, any component processed in any discernable manner has a texture. 
The step of “electrochemical anchoring” as claimed and disclosed in the specification relies on placing the showerhead being treated into an “electrochemically anchoring solution” and applying a voltage to said liquid bath between an component and an anode ([0071] of the as filed specification). The claims further recite the chemical being hydrochloric, sulfuric, oxalic, propionic, succinic, glycolic, or an organic acid. The specification provides a variety of ranges of processing parameters, such as temperature and duration in order to achieve said texturing ([0071]). The claims further specify a roughness of the texture once the electrochemical anchoring is performed, with further ranges disclosed in [0062] of the as filed specification. The instant specification fails to disclose or support any implicit or explicit suggestion of unexpected results of criticalness of any ranges as disclosed. Thus, the specification itself provides a basis of inherency as a result of the particular generic processing steps.  
In response to Appellant’s argument on pg. 7 last paragraph, that “the Examiner does not actually cite portions of Wijenberg or Limbach that teach the texturing operation”, this is statement is incorrect as it is clear in the office action that citations were clearly provided as disclosed above. Appellant appears to take issue that the references do not explicitly state “texturing”. This argument is unpersuasive because Wijenberg explicitly recites etching the surface – see col. 2 line 39-65 as well as among other passages. Etching is a well-known physical process that removes material by definition. Further, as defined above, texture is inherent to any surface. For an evidentiary example. Hunter (US 3498765) explicitly states that electrolytic etching results in a texture (col. 1 lines 55-60). As presently claimed and as will be explained here, the “texturing operation”, as alleged by Appellant which is the claimed “electrolytically anchoring…” step, Wijenberg discloses the physically same method steps, that of placing the component being worked on in a particular acid – the same acids as those currently claimed – and applying a voltage in order to effect an etch process, which necessarily results in a texture. 
Appellant provides a summary of the Examiner’s citations towards Steger at pg. 8, first two paragraphs. Appellant concedes that that Steger contemplates coating metal surfaces of a component, but states “the reference does not specifically identify how any specific components, such as showerheads, may be coated”. This statement is incorrect as Steger explicitly cites to showerheads as components contemplated to be plated through those disclosed methods. See Steger col. 2 lines 38-61, col. 3 lines 46. Even Appellant’s citation to Fig. 1 has citation to showerhead #52 – col. 3 lines 18-20. MPEM 2123 explicitly states that references are relevant for all that it would have reasonably suggested to one having ordinary skill in the art. It appears Appellant is suggesting that despite the reference clearly disclosing an explicit recitation that the method disclosed therein is performed on components of a semiconductor reactor, and those components can be showerheads, the reference does not disclose how they may be coated. This argument is unpersuasive as the reference discloses how to perform the methods therein, thus necessarily discloses how the components may be coated.
In response to Appellant’s arguments that Fukada does not disclose operations of coating semiconductor chamber components, such as a showerhead, said argument is moot as Fukada is not relied upon in disclosing said features.
Appellant repeats the argument that Wijenberg does not disclose “texturing aluminum” and further alleges “the Examiner has not cited the document as teaching aluminum”. This assertion is inaccurate as the Examiner cited towards both the Abstract and claim 1 which explicitly recite “aluminum”. Furthermore, it is clear that Wijenberg is expressly concerned with pretreating aluminum workpieces with the title “Method of Plating And Pretreating Aluminium Workpieces”. Thus, the Examiner has cited a reference clearly using pretreatments for aluminum and the allowed claim of Wijenberg in treating aluminum. 
Appellant further argues that the teaching of Wijenberg contradicts itself alleging that the exposure to an electrochemically anchoring chemical is for “dissolving aluminum oxide” (See pg. 9 of the Appeal Brief) alleging the Examines has offered no evidence that the method of Wijenberg will result in a textured aluminum as claimed. As reviewed above, it is noted the first step does not require complete removal of aluminum oxide nor a bare/pure surface upon which the electrochemical anchoring takes place. The breadth of the second step includes any method which may remove aluminum oxide not removed in the first step and/or any effect of the component being treated. The second step does not preclude where the texturing if of an aluminum oxide layer. The goal of Wijenberg is for complete cleaning and etching of aluminum workpieces before plating (col. 3 lines 33-48). The steps cited in Wijenberg explicit etch aluminum. The steps outlined of Wijenberg of treating the component are the same as those disclosed in the instant specification:
Instant specification Electrochemical anchoring steps process parameters
Wijenberg process parameters
“anchoring chemical” – sulfuric acid, hydrochloric acid, oxalic acid, propionic acid, succinic acid, glycolic acid – pg. 22 lines30 – pg. 23 line 4
Sulfuric acid, phosphoric acid – col. 4 lines 5-6
Temperature 20-80°C – [0071]
30-100°C, 50°C preference – col. 3 lines 39-41 – Example 1
Time 10 sec-30 minutes– [0071]
0.1-30 sec col. 2 lines 58 specific example 60 sec col. 6 lines  31-34– Example 1
Voltage 0.1-500 V– [0071]

Current 0.02 mA – 50000mA– [0071]
Described in density – 5-10 A/dm2 col. 6 lines 31-33


What Wijenberg explicitly discloses is a specific treatment which falls squarely within the ranges of those disclosed by Appellant which results in said texturing. To that note, Appellant has not offered a) any evidence to contradict the disclosure of Wijenberg doesn’t do what it says it does, i.e. etching an aluminum component or b) any working examples presented either in the instant specification showing any particular results with respect roughness or the like with respect to the claimed properties. 
Appellant further concedes “As clearly stated, the exposure of the showerhead to an electrochemically anchoring chemical (i.e., the pretreating) is used to etch the workpiece and remove/dissolve aluminum oxide.” (pg. 10 lines 1-3 of the Appeal Brief). By Appellant’s own admission, the step is clearly directed removal of aluminum oxide as well as providing a textured surface. 
Appellant further argues that the Examiner has provided no evidence that Wijenberg will result in a textured aluminum as claimed. It has been held that as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Thus, the evidenced presented by the office is two fold: that of the explicit teaching of Wijenberg which etches aluminum substrates and two evidence presented by the instant specification showing equivalent method steps physically the same as those disclosed in Wijenberg which results a texture as claimed. It is further noted the specification is silent as to the any particular process parameters or exampled resulting in the claimed roughness, rather stating it as a result of performing the process discloses therein.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) See MPEP 2112 II. 
Appellant’s argument presented argue that the prior art processes fail to result in a texture because the prior art does not disclose the texture of the prior art components. However, the fact remains that the process of Wijenberg must necessarily result is some texture, i.e. roughness as a result of the prior art processes. In other words, if one were to analyze the surface of the resultant products of Wijenberg, the surfaces necessarily have a roughness, i.e. texture. This is a physical fact about a surface of an object that rationally cannot be disputed. The fact that surfaces necessarily have a texture is sufficient in showing the prior art processes result in a texture, whether or not the texture of the prior art is known.
Appellant further argues that Limbach fails to disclose Limbach fails to disclose the texturing of aluminum.  However, Limbach is not relied upon as such, thus the argument is moot with respect to the as applied reference. 
Appellant further argues that one of skill in the art would have no reason to interpret Wijenberg to be texturing a surface of aluminum as stated in independent claim 1, 14, and 24. This argument is not persuasive for the reasons clearly delineated above. The method of Wijenberg explicitly recite etching the component being treated. Etching is, by definition, provides a texture, irrespective as to what the texture may comprise. One of ordinary skill in the art would readily appreciate Wijenberg being an etching process which results in a texture.
In response to Appellant’s argument that Limbach fails to disclose any texturing is occurring, this argument is not persuasive because Limbach explicitly results in an etching process, which furthermore provides an inherent texture. See Limbach col. 2 lines 22-25. 
In response to Appellant’s argument towards both Xingbao and Chen are unrelated to electrical processes, this argument is not persuasive because they are not relied upon in disclosing the electrical processes of texturing. Rather, they provide motivation to provide a particular value of a parameter, i.e. roughness, for the explicit intended purpose of adhering further plated layers thereto; they provide explicitly desired values of a texture. One of ordinary skill in the art looking to etch a surface would readily understand that roughness is an inherent part of a surface altered by etching. 
It is further noted the instant claims nor specification does not imply or suggest that the claimed process result in some unexpected result, i.e. that applying a voltage to an aluminum workpiece in the presence of an acid results in roughness within the range claimed. The prior art process is the same physical process as those disclosed in the instant application. 
In response to Appellant’s assertion that the Examiner’s addressing of the phrase “causes texturing” amounts to a concession that the cited documents fail to teach texturing on pg. 12 of the Appeal Brief, Appellant is actually arguing against the disclosure’s recitation of causing texturing. The Examiner has stated how the physical claimed process of applying a voltage to a workpiece while in an acid inherently provides a texture. Appellant appears to argue that because the prior art does not use the word “texture”, the prior processes do not produce a texture. This is incorrect based on the explicit meaning of what a texture is, i.e. surface properties, and the prior art processed of etching, which necessarily results in a texture. Appellant’s further concede that the discloses process produce a texture. Appellant’s have failed to show the prior art processes do not produce a texture. Appellant’s cannot show this because the prior art processes are the same physical processes as those currently claimed and discloses, i.e. applying a voltage to a workpiece while in an acid at the parameter disclosed in the instant application. The instant application fails to show any evidentiary results or examples to show and unexpected result or property as a result of the parameters discloses. None of the parameters disclosed in the instant application of carrying out the processes are disclosed or evidenced as being critical to arrive at said result or roughness. 
Appellant continues to argue that the Examiner has failed to establish a prima facie case of obvious and had not provided sufficient evidence to support that any of the cited documents results in texturing when electrochemically anchoring. The Examiner maintains the evidence shown relied upon the explicit disclosure of the prior art of etching, which necessarily results in a texture, and that of the comparison of the prior art with the evidence provided in the instant specification of carrying out the same physical processes as those disclosed and claimed. 
	In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner explicitly maintains that the Examiner does not acknowledge that the documents of record fail to disclose any type of texture. Rather, the Examiner maintains the mere difference between the prior art and the instantly disclosed concepts are semantic and lexicographic difference in describing the same physical processes which inherently provide a texture as claimed.
No further arguments are presented towards the dependent claims and thus the rejections should be maintained for the same reasons outlined above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/LOUIS J RUFO/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        
Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795       

/KATARZYNA I WYROZEBSKI/Primary Examiner, TC1700                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.